                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9          MATTHEW WELLLER,                                   CASE NO. C18-1047-JCC
10                                 Plaintiff,
                                                               MINUTE ORDER
11                  v.

12          THE FISHING COMPANY OF
            ALASKA, INC., et al.,
13
                                   Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.

16 Coughenour, United States District Judge:

17          This matter comes before the Court on the parties’ notice of settlement (Dkt. No. 23.)

18 The parties shall file a stipulated dismissal no later than 30 days from the date of this order. The

19 Clerk is directed to TERMINATE all pending motions (Dkt. No. 21) and case management

20 dates, and statistically CLOSE the case.

21          DATED this 9th day of July 2019.

22                                                          William M. McCool
                                                            Clerk of Court
23
                                                            s/Tomas Hernandez
24                                                          Deputy Clerk
25

26


     MINUTE ORDER,
     C18-1047-JCC
     PAGE - 1
